IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRIAN K. MARTIN, FORMER               NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-5246
v.

TONYA S. MARTIN, FORMER
WIFE,

      Appellee.


_____________________________/

Opinion filed July 7, 2016.

An appeal from the Circuit Court for Clay County.
Mark J. Borello, Judge.

Brian P. North of Kenny Leigh & Associates, Fort Walton Beach, for Appellant.

Beth M. Terry of the Law Office of Beth M. Terry, P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.